DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Election/Restrictions Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 Group I, claim(s) 1-15, drawn to an apparatus, classified in 134/109. 
Group II, claim(s) 16-20, drawn to a method, classified in 134/6. 
The inventions listed as Groups I do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The apparatus claims of Group I and the method claims of Group II share a common feature emitting a gas from the spent non-aqueous cleaning material, filtering and recycling the gas into the non-aqueous cleaning material.  
The common features do not define the “special technical feature”, since the claimed feature does not define a contribution over the prior art, as evidenced by Ujiie et al. (US2016/0184967). Accordingly, the common feature, as recited in the method and apparatus claims are not considered as the "special technical feature" as defined by PCT Rule 13.2.  Therefore, unity of invention is lacking according to PCT Rule 13.2. Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or . 
During a telephone conversation with Mr. Scott Teakell on 8/26/2021 a provisional election was made with traverse to prosecute the invention of Group II, claims 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ujiie et al. (US2016/0184967).
Re claims 16, applicant is directed to Fig. 1 and paragraph 4 of Ujiie et al. Specifically, Ujiie et al. teach a method of recycling a gas produced by non-aqueous cleaning, the method comprising contacting the substrate 102 with a non-aqueous cleaning material (i.e. CO2 particles 103  from liquefied CO2 ejected from the nozzle), wherein the spent non-aqueous cleaning material emits the gas (i.e. paragraph 4, specifically teaches that a gas is obtained by removal of the CO2 particles); capturing the emitted gas using a suction port 104a, filtering the emitted gas with a HEPA filter, and recycling the emitted gas into the non-aqueous cleaning material.  Specifically, Fig. 4 teaches the gas filtered by the HEPA filter as CO2 particles are ejected from the nozzle.  Re claim 17, paragraph 4 specifically teaches that the captured gas is supplied onto the substrate again.  Re claim 18, the limitations of storing the recycled non-aqueous cleaning material are met by the teachings of paragraph 4.  Specifically the CO2 particles passing through duct 104, read on applicant’s broad limitation of “storing the recycled non-aqueous cleaning material”.  Re claim 19, Ujiie et al. teach CO2 particles of the liquefied CO2.    Re claim 20, the limitations are met since Ujiie et al. teach that CO2 particles inherently sublime to produce a gas, which is then filtered and reused, resulting in the non-aqueous cleaning material (i.e. CO2) comprising a mixture of gas and solid particles.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gray et al. teach a method and system for removing particles. Johnson et al. teach a method of removing contaminants from gases. Sugawara et al. teach a method of producing purified CO2. Chiang et al. teach a mask cleaning apparatus.  Gong teaches purification of a cryogen. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711  
bsc